In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                          Nos. 07-14-00076-CR, 07-14-00078-CR,
                                     07-14-00079-CR


                         LAMONT D. SPENCER, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                        On Appeal from the Criminal District Court 3
                                  Tarrant County, Texas
   Trial Court Nos. 1299134D, 1304136D, 1306654D, Honorable Robb Catalano, Presiding

                                     June 27, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant Lamont D. Spencer appeals his felony conviction for aggravated sexual

assault of a child, and two charges of felony indecency with a child by contact.

Appellant pled guilty to each charge under an open plea. The offenses involved three

different victims. The trial court assessed punishment at forty-five years’ confinement in

prison for the aggravated sexual assault charge and twenty years’ confinement in prison

for each charge of indecency with a child. The sentences run concurrently. Appellant’s
court-appointed appellate counsel has filed a motion to withdraw supported by an

Anders1 brief. We will grant counsel’s motion to withdraw and affirm the judgments of

the trial court.


       Counsel expresses the opinion in the motion that the appeals are without merit

and frivolous. The brief reviews proceedings in the trial court through the sentencing

hearing and substantiates counsel’s conclusion.        Correspondence from counsel to

appellant indicates counsel provided appellant a copy of the motion to withdraw and

Anders brief and advised appellant of his right to file a response. By letter, this court

also notified appellant of his opportunity to submit a response but appellant did not file a

response.


       In conformity with the standards of the United States Supreme Court, we do not

rule on a motion to withdraw before independently examining the record. Nichols v.

State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.). If we determine the

appeal has arguable merit, we will remand it to the trial court for appointment of new

counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).


       We have reviewed the entire record to determine whether any arguable ground

supports an appeal. Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim. App. 2005). Finding no arguable

ground supporting a claim of reversible error, we agree with counsel that the appeal is




       1
        Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see
In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008).



                                             2
frivolous.   Accordingly, we grant counsel’s motion to withdraw2 and affirm the trial

court’s judgments.




                                                 James T. Campbell
                                                     Justice

Do not publish.




       2
        Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review with the Court of Criminal Appeals. TEX. R.
APP. P. 48.4.


                                             3